DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 3-19 are pending.
Claims 3-19 are rejected.
Priority
Claims 3-19 are given benefit of the claim for priority to Provisional Application No. 62/034,043, filed 06 August 2014.
Specification
The substitute specification received 19 May 2022 has been entered into the application file.
The objection to the specification in the Office action mailed 21 December 2021 is withdrawn in view of the substitute specification received 19 May 2022.
Claim Objections
The objection to claim 2 in the Office action mailed 21 December 2021 is withdrawn in view of the cancellation of claim 2 in the amendment received 19 May 2022.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The limitation of “index” in claims 4, 5, 7, and 11 is interpreted as discussed in the specification at paragraph 19 as a nucleotide sequence that can be in addition to a random nucleotide sequence.
Claim Rejections - 35 USC § 101
Regarding claims 6 and 10, the limitation of aligning probe extension product sequences to a genome or a transcriptome is too complex to be practical to be performed in the human mind and therefore does not recite the mental process grouping of abstract ideas, and therefore the limitations have been considered as an additional element for the purposes of analysis under 35 U.S.C. 101 for patent-eligibility.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 3 recites a process of aligning a plurality of sequence reads specific to a probe to a reference sequence, and determining the quantity of the specific nucleic acids molecule to which the probe is complementary to which recites the mental process grouping of abstract ideas.
Dependent claim 4 further recites a mental process of considering data of a probe extension product that is a forward read, an index read, and a reverse read. Dependent claim 5 further recites a mental process of considering data of and adaptor sequence comprising at least one of an index sequence priming site, an index nucleotide sequence, an n-random nucleotide sequence, a forward read priming site, and a reverse read priming site, and combinations thereof. Dependent claim 7 further recites a mental process of determining PCR duplicates by considering read map coordinates and index read random bases. Dependent claims 8 and 12 further recite a mental process of determining duplicate reads and consolidating duplicate reads as a single specific nucleic acid by considering data of read map coordinates and random base sequences. Dependent claims 9 and 10 further recite a mental process of considering data of sequences with the same forward read coordinate and different random base sequences as different nucleic acids. Dependent claim 11 further recites a mental process of using data of forward read map coordinates and random base sequences to identify nucleic acid molecules. Dependent claim 14 further recites a mental process of considering data of pair end sequences. Dependent claims 15-19 further recite a mental process of considering duplicate consolidation and the resulting number of reads to determine the number of a starting specific nucleic molecules.
This judicial exception is not integrated into a practical application because the additional elements in claim 3 of generating probe extension products, use of 5’ adapters, use of probes complementary to a target region, generation of a second adapter, and sequencing probe extension products are data gathering steps that do not integrate the recited judicial exception into a practical application. Dependent claims 6 and 10 recite an additional element of aligning probe extension product sequences to a genome or a transcriptome is a data gathering process that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in claim 3 of generating probe extension products, use of 5’ adapters, use of probes complementary to a target region, use of a second adapter, and sequencing probe extension products are conventional. Amorese et al. (United States Patent Application Publication No. US 2013/0231253 cited in the Information Disclosure Statement received 21 March 2019), Briggs et al. (Science vol. 325, pages 318-321 (2009)), and Infrate et al. (United States Patent Application Publication No.  US 2013/0303461) provide evidence that the additional elements are conventional.
Amorese et al. shows in paragraphs 9, 11, and 12 a process of adding an adaptor followed by generating probe extension products that form a second adaptor at the 5’ end of the probe. Amorese et al. shows targeting a sequence with a probe used as a primer for extension in paragraphs 9, 42, and Figures 1 and 3. Amorese et al. shows sequencing the probe extension products in paragraphs 9, 12, and 71-74.
Briggs et al. shows in Figure 1 and pages 318-319 a process of hybridizing a probe to a target followed by extension of the probe. The product is subsequently used for sequencing.
Infrate et al. shows in Figures 1 and 8 and paragraph 7 a process of hybridizing a probe to a target followed by extension of the probe. Sequencing of the product is shown in paragraphs 227 and 241.
The additional element of aligning sequences to a genome or transcriptome is conventional as shown in Flicek et al. (Nature Methods vol. 6, pages S6-S12 (2009)). Flicek et al. reviews methods of aligning nucleotide sequences, and shows alignment to reference sequences at pages S6-S9.
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. The applicants state the claimed subject matter does not recite an abstract idea. The argument is not persuasive because the claims recite mental processes as discussed in the above rejection. The applicants have not provided evidence or scientific reasoning why the abstract ideas noted in the above rejection, in their simplest embodiment, could not be performed in the human mind. The applicants point to limitations of the additional elements instead of the abstract idea limitations in their arguments.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amorese et al. (United States Patent Application Publication No. US 2013/0231253) in view of Shiroguchi et al. (Proceedings of the National Academy of Sciences USA Vol. 109, pages 1347-1352 (2012)).
Independent claim 3 recites a process of appending 5’ adaptors to nucleic acids, generating probe extension products by use of probes complementary to a target region, generation of a second adapter during the probe extension process, and sequencing probe extension products, aligning a plurality of sequence reads specific to a probe to a reference sequence, and determining the quantity of the specific nucleic acids molecule to which the probe is complementary to.
Dependent claim 4 further recites a process of considering data of a probe extension product that is a forward read, an index read, and a reverse read. Dependent claim 5 further recites a process of considering data of and adaptor sequence comprising at least one of an index sequence priming site, an index nucleotide sequence, an n-random nucleotide sequence, a forward read priming site, and a reverse read priming site, and combinations thereof. Dependent claims 6 and 10 recite a process of aligning probe extension product sequences to a genome or a transcriptome Dependent claim 7 further recites a process of determining PCR duplicates by considering read map coordinates and index read random bases. Dependent claims 8 and 12 further recite a process of determining duplicate reads and consolidating duplicate reads as a single specific nucleic acid by considering data of read map coordinates and random base sequences. Dependent claims 9 and 10 further recite a process of considering data of sequences with the same forward read coordinate and different random base sequences as different nucleic acids. Dependent claim 11 further recites a process of using data of forward read map coordinates and random base sequences to identify nucleic acid molecules. Dependent claim 14 further recites a process of considering data of pair end sequences. Dependent claims 15-19 further recite a process of considering duplicate consolidation and the resulting number of reads to determine the number of a starting specific nucleic molecules.
Amorese et al. shows in Figure 1 and paragraphs 9, 11, and 12 a process of adding an adaptor to a 5’ end of a nucleic acid followed by using a sequence specific probe comprising a second adaptor at the 5’ end of the probe to generate an extension product. Amorese et al. shows targeting a sequence with a probe used as a primer for extension in paragraphs 15, 38, and Figure 1. Amorese et al. shows a probe with a random sequence and/or barcode in paragraphs 11 and 81. Amorese et al. shows sequencing the probe extension products in paragraphs 9, 12, and 71-74.
Amorese et al. does not show considering paired end sequences, determining the quantity of the specific nucleic acids molecule to which the probe is complementary to, consolidation of duplicate reads, or aligning the sequences with a location in a reference genome sequence.
Shiroguchi et al. shows in the abstract a process of RNA sequencing that counts the number of sequences of cDNA molecules. Shiroguchi et al. shows a primer extension process to generate cDNA molecules comprising two adaptors. Shiroguchi et al. shows in the second column of page 1347, Figure 1, Figure 3A, and the methods in the second column of page 1351 the use of index barcodes on each cDNA molecule added prior to amplification to allow for quantitation of cDNA molecules rather than amplified levels of each cDNA molecule by removal from consideration duplicate reads with the same barcodes. Figure 1A shows that quantification of the number of sequence reads that align to a reference genome region is a less accurate measure of the level of a starting nucleic acid molecule than removing duplicate amplified sequences using indexed sequence reads. In the example shown in the first column of page 1349 the sequence reads are aligned and mapped to the E. coli genome. Figure 3A shows alignment to a targeted region of the genome at the fumA gene. Shiroguchi et al. shows in figure 3A the improvement in quantitating cDNA molecules compared to quantitation of amplified cDNA molecules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Amorese et al. using specific primer extension products comprising indexed sequences to determine the quantity of the specific nucleic acids molecule to which the probe is complementary to because Shiroguchi et al. shows that indexed primer extension products can be used to determine the levels of expression of cDNA molecules at specific locations in a genome that is a more accurate quantification of nucleic acids than determining the number of sequence reads that align to a reference genome region.
Applicant's arguments file19 May 2022 have been fully considered but they are not persuasive. The applicants state that Shiroguchi et al. teaches away from using the adaptors of Amorese et al. because Shiroguchi et al. uses two ligated adaptors. The argument is not persuasive because both Amorese et al. and Shiroguchi et al. use primer extension products for subsequent sequencing and the choice of using a targeted probe comprising a second adaptor in Amorese et al. instead of two ligated adaptors in Shiroguchi is a design choice that allows Amorese et al. to have the advantage of only amplifying a targeted region, as noted in Amorese et al. at paragraphs 15, 38, and Figure 1. The applicants state neither Amorese et al. nor Shiroguchi et al. show a database of pre-determined probe sequences, however the claims do not require use of a predetermined probe sequence database.
Double Patenting
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,102,337 in the Office action mailed 21 December 2021 is withdrawn in view of the amendment received 19 May 2022 cancelling claims 1 and 2 and after further consideration of the requirement of claim 1 of U.S. Patent No. 10,102,337 to append a second adaptor after primer extension that is incompatible with instant independent claim 3.
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,036,012 in view of Shiroguchi et al. in the Office action mailed 21 December 2021 is withdrawn in view of the amendment received 19 May 2022 cancelling claims 1 and 2 and after further consideration of the lack of a limitation in any claim of U.S. Patent No. 10,036,012 to remove duplicate sequence reads to count specific nucleic acids in the sample.
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,876,108 in view of Shiroguchi et al. in the Office action mailed 21 December 2021 is withdrawn in view of the amendment received 19 May 2022 cancelling claims 1 and 2 and after further consideration of the lack of a limitation in any claim of U.S. Patent No. 10,876,108 to remove duplicate sequence reads to count specific nucleic acids in the sample.
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,650,628 in view of Shiroguchi et al. in the Office action mailed 21 December 2021 is withdrawn in view of the amendment received 19 May 2022 cancelling claims 1 and 2 and after further consideration of the lack of a limitation in any claim of U.S. Patent No. 10,876,108 to remove duplicate sequence reads to count specific nucleic acids in the sample.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        





jsb